Citation Nr: 0604806	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for residuals of traumatic 
injury, to include dental, facial, jaw, and cervical spine 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The evidence of record does not show residuals of traumatic 
injury, to include dental, facial, jaw, and cervical spine 
disabilities, that are related to military service.


CONCLUSION OF LAW

Residuals of traumatic injury, to include dental, facial, 
jaw, and cervical spine disabilities, were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
March 2003, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Although there is no VA 
nexus opinion on file on whether the veteran has a disability 
related to his military service, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to the issue on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence of 


record on which to make a decision on the issue.  In the 
instant case, the veteran's service medical records are not 
obtainable, and it is presumed that they were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
NPRC found that the veteran's service medical records were 
"fire-related."  The veteran was notified that his service 
medical records were unavailable in a VA letter dated in 
December 2001, and he was requested to submit any evidence to 
support his claim in a VA letter dated in September 2001.  
Additionally, although an attempt was made in a March 2003 VA 
letter to obtain the necessary authorization from the veteran 
to request records from G. T., D.O., the veteran did not 
provide the necessary authorization.  There is no indication 
that additional, obtainable, relevant evidence exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims file with respect to 
the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran has contended that he incurred residuals of 
traumatic injury, to include dental, facial, jaw, and 
cervical spine disabilities, as the result of being hit in 
the mouth by a spare tire from a United States Army truck in 
service.  

Unfortunately, the veteran's service medical records were 
apparently destroyed by fire and are unavailable.  
Regardless, with respect to dental, facial, and jaw 
disabilities, there is no postservice medical evidence of any 
of these disabilities, including on review of systems during 
VA treatment in December 2000.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no medical evidence of current dental, 
facial, or jaw disability, service connection for these 
disorders as due to a traumatic injury is not warranted.  

The initial post-service medical evidence of cervical spine 
disability is not until May 1994, which is approximately 35 
years after service discharge.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (finding that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

The Board acknowledges the September 2002 nexus opinion from 
Dr. T. to the effect that, based on "his history and the 
evidence," the veteran currently has a cervical spine 
disability due to service injury.  However, this opinion is 
over 43 years after service discharge, and Dr. T. did not 
provided any rationale to support this opinion.  Although Dr. 
T. notes that the veteran had surgery for a ruptured 


cervical disc, with subsequent nerve damage, he does not cite 
to any source for his information other than the veteran's 
personal history.  In this regard, VA was unable to request 
supporting documentation from Dr. T. because the veteran did 
not respond to VA's March 2003 request for authorization to 
obtain the evidence that might support his claim.  The Board 
is not required to accept a physician's opinion made many 
years after the events in question when the opinion is 
essentially based on a history provided by the veteran.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Therefore, 
given that the opinion from Dr. T. is based on the veteran's 
reported history, the Board finds that the opinion is of 
little probative value as to the issue of service connection.  

Consequently, there is no competent medical evidence of 
record which links any current cervical spine disability to 
the veteran's period of active military service.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record of cervical spine disability 
is over 35 years after the veteran's separation from the 
military.  See Mense v. Derwinski, 1 Vet. App. 354 (1991).  
Accordingly, service connection for a cervical spine 
disability as the result of a traumatic injury is not 
warranted.  

The Board has considered the veteran's assertions that he 
currently has residuals of traumatic injury due to service.  
The veteran is competent to state that he was hit the face 
with a tire while in service.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, to include a determination that any current 
disability is the result of his military service or any 
incident therein more than three decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of traumatic 
injury, to include dental, facial, jaw, and cervical spine 
disabilities, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of traumatic injury, to 
include dental, facial, jaw, and cervical spine disabilities, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


